Citation Nr: 1523684	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  10-45 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a mental disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  During this appeal, and specifically in June 2014, the Veteran was scheduled for a Board hearing, but he failed to attend.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  An April 2015 brief from the Veteran's representative, VA treatment records from 2009 to 2013, service personnel records, and records from the Social Security Administration are part of VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Under the duty to assist, a new VA examination is necessary for the following reasons.  Service treatment records show that the Veteran was hospitalized for an immature personality disorder with hysterical features.  Personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation.  However, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  In the instant case, on VA examination in July 2013, the examiner diagnosed a depressive disorder and opined that it is not at least likely as not that the Veteran's current symptoms are related to his immature personality disorder in service as his inservice personality disorder was transitory and abated once he was able to go home and take care of his sick mother.  The examiner noted that the Veteran's main stressor in service was his inability to take a leave of absence to care for his mother.  However, the examiner did not address whether the Veteran has an additional disability resulting from a mental disorder that was superimposed on his personality disorder in service.  The opinion is thus inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also claims that he has PTSD symptoms, feared for his life in service, and was subjected to inservice stressors such as unloading off a ship shells and bombs that were in Vietnam.  See statements dated in August 2013 and April 2015.  His representative contends that the Veteran's personality disorder was misdiagnosed in service in 1969 and used the label of immature personality disorder for psychiatric disorders such as schizophrenia.  See April 2015 brief.  On remand, the Veteran should be asked to provide further details regarding his claimed inservice stressors.  The VA examiner should be asked to determine whether the Veteran has a PTSD diagnosis per the DSM-IV criteria that is due to his fear of hostile military activity or alternatively is related to an inservice stressor, if verified.  

Lastly, the Veteran's representative asserts that the Veteran's in-service hospital records are incomplete.  See April 2015 brief.  Hospital records at the National Personnel Records Center (NPRC) are maintained separately from the service treatment records, and an attempt needs to be made to obtain any outstanding in-service hospital records.

Moreover, and prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Specifically, clarify with the Veteran the dates, by month and year, when he was hospitalized for a psychiatric disorder during service at the Naval Hospital in Portsmouth, Virginia.  Afterwards ask the NPRC to search for these hospital records.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran for specific information regarding his in-service stressors, namely a detailed report of the stressful events during service , to include the date (month and year), unit, location, and ship on which he served during the applicable incidents.  

3.  Based on the Veteran's reply to the above inquiry, contact the U.S. Army & Joint Services Records Research Center (JSRRC) and request that an attempt be made to verify the Veteran's claimed stressors.  A written response from JSRRC regarding the alleged stressor or stressors must be associated with the claims folder.

4.  Afterwards, schedule the Veteran for a VA psychiatric examination by a VA psychiatric or psychologist or a psychiatrist or psychologist with whom VA has contracted  to determine the nature and etiology of the Veteran's psychiatric disorder.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran, the examiner is asked to address the following:

a.) Whether it is at least as likely as not (50 percent or better probability) that the Veteran has an additional disability resulting from a mental disorder that was superimposed upon and aggravated his personality disorder in service. 

b.) Offer an opinion as to whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If so, the examiner must provide an opinion as to whether the PTSD symptoms are related to the Veteran's fear of hostile military or terrorist activity during service, or alternatively whether the PTSD symptoms are related to a verified inservice stressor.  

c.) Address whether the Veteran's in-service diagnosis of an immature personality disorder, was a misdiagnosis and/or early manifestations of his currently diagnosed depressive disorder or any currently diagnosed psychiatric disorder other than PTSD.  

In rendering the above opinions the examiner is asked to consider that shortly after the Veteran's inservice psychiatric hospitalization he was discharged from service due to unsuitability.  See December 1969 Record of Discharge.  

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion, he or she should explain why. 

5.  When the development requested has been completed, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

